Opinion issued February 28, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00894-CV
                             ———————————
    IN RE D. HOUSTON, INC. D/B/A TREASURES AND JASON BRANNEN,
                                Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, D. Houston, Inc. d/b/a Treasures and Jason Brannen, have filed a

petition for writ of mandamus, seeking to reverse the trial court’s order compelling

relators to disclose financial information.1




1
       The underlying case is Wesley O’Neill v. D. Houston, Inc. d/b/a Treasures and
       Jason Brannen, cause number 2017-71771, pending in the 133rd Judicial District
       Court of Harris County, Texas, the Honorable Jaclanel McFarland presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We withdraw our October 11, 2018 Order that granted a stay.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2